Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of November 23rd 2022 has been considered.
Claims 1-18 are pending in the current application.
Claims 1-17 are withdrawn from consideration.
Claim 18 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23rd 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Segner et al (US 4,473,591) and NPL Aparicio-Ruiz et al., “Identification and Quantification of Metallo-Chlorophyll Complexes in Bright Green Table Olives by High-Performance Liquid Chromatography-Mass Spectrometry Quadrupole/Time-of-Flight” (from J. Agric. Food Chem. 2011 October 26; 59(20)) in view of NPL Von Elbe et al., “Chemistry of Color Improvement in Thermally Processed Green Vegetables” (from “Quality Factors of Fruits and Vegetables”, ACS Symposium Series, pp. 13-28 (1989)).

Regarding claim 18: Segner discloses a method of retaining the green color of canned green vegetables (i.e., chlorophyll containing vegetables) by thermally treating the vegetables with acidic buffered solution comprising 40ppm to 150ppm of zinc ion (e.g., zinc acetate) in order to form complexes (see Segner abstract; from column 3, line 51 to column 4, line 53; claim 1). Since the zinc content recited in claim 18 overlaps the zinc content in Segner, a prima facie case of obviousness exists (see MPEP §2144.05). Furthermore, Segner discloses of neutralizing the pH by canning the heat treated in acidic buffered vegetables in cans lined with alkaline hydroxide metals (see Segner column 5, lines 7-19; claim 7). Segner also discloses that zinc-chlorophyll complexes are known to form and provide the retention of green color (see Segner column 1, lines 67 to column 2, line 14) and that their relative rate of formation and content of zinc-chlorophyll complexes formed depend on the reaction factors, such as, the temperature, time and pH of the blanching brine and the content of the zinc ions in the brine (see Segner column 3, line 51 to column 4, line 53). Aparicio-Ruiz discloses that green olives comprise 152-Methyl-phytol-chlorin e6 as part of their pigment profile and that when complexed with metals, such as zinc, a retention of green color, or regreening effect takes place (see Aparicio-Ruiz abstract; pages 1-2), but Segner and Aparicio-Ruiz fail to disclose the recited contents of zinc-chlorophyll complexes formed with respect to the chlorophyll pigment (i.e., how much of the chlorophyll complexed with the zinc ion); However, Von Elbe discloses that in order to obtain acceptable green color, approximately 40% of the chlorophyll derivatives must complex with zinc (see Von Elbe page 26). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Segner and Aparicio-Ruiz and to have combined the green vegetables (e.g., olives) with the zinc salts in the blanching brine at the reaction parameters that allow 40% of the chlorophyll derivatives to complex with zinc, in order to provide vegetables with acceptable green color, and thus arrive at the claimed limitations. 
As to the Olives recited in claim 18: Segner discloses a method of retaining the green color of canned green vegetables (i.e., chlorophyll containing vegetables) and Aparicio-Ruiz discloses retaining the green color of green olives by forming metallo-chlorophyll complexes with metals, such as zinc (see Segner abstract; columns 3-5 and Aparicio-Ruiz abstract; pages 1-2).
As to the process of treating the olives: Even though Segner and Aparicio-Ruiz fail to disclose the process of treating the green vegetables as disclosed in claim 16, it is noted that the recited green vegetable (i.e., unfermented olives) are limited and defined by process limitations, as such, the patentability of the unfermented olive product and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Aparicio-Ruiz discloses retaining the green color of green olives by forming metallo-chlorophyll complexes with metals, such as zinc, and Segner discloses green vegetables where the green color was retained by thermal treatment with acid buffered solution of zinc compound followed by an alkaline treatment, which reasonably appears to be similar to the green vegetable treated recited in the claims, and thus Segner and Aparicio-Ruiz meet the claimed limitations. 
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.
As to the types of zinc chlorophyll complexes recited in claim 18: Segner discloses that zinc-chlorophyll complexes are known to form and provide the retention of green color (see Segner column 1, lines 67 to column 2, line 14), and Aparicio-Ruiz discloses that green olives comprise 152-Methyl-phytol-chlorin e6 as part of their pigment profile and that when complexed with metals, such as zinc, a retention of green color, or regreening effect takes place (see Aparicio-Ruiz abstract; pages 1-2), which meets the claimed limitations.

Response to Arguments
Applicant's arguments filed on November 23rd 2022 have been fully considered but they are not persuasive.

Citing a declaration submitted under 37 CFR §1.132 by Beatriz Gandul Rojas on November 23rd 2022,  Applicant argues that the prior art references fail to render the claimed invention obvious, because Applicant provided HPLC data shows the formation of zinc-15-methyl-phytol-chlorin e6 ester complex following the treatment of green olives with a 0.1M alkaline buffer at a pH between 8 and 10 in anaerobic conditions, whereas the Veri-Green® process of green beans in Segner does not provide the formation of the zinc-152-methyl-phytol-chlorin e6 ester complex recited in claim 18, as the treatment of green beans with slow released alkaline reagents in anaerobic conditions in Segner do not provide the alkaline environment necessary for the formation of the zinc-15-methyl-phytol-chlorin e6 ester complex. The examiner respectfully disagrees.
While Segner fails to disclose the formation of the zinc-152-methyl-phytol-chlorin e6 ester complex recited in claim 18, Aparicio-Ruiz discloses that green olives comprise 152-Methyl-phytol-chlorin e6 as part of their pigment profile and that when complexed with metals, such as zinc, a retention of green color, or regreening effect takes place (see Aparicio-Ruiz abstract; pages 1-2).
In the alternative, while Segner discloses the formation of zinc-chlorophylls complexes to retain the green color of green vegetables by exposing canned vegetables (e.g., green beans/peas) to slow released alkaline reagents, which provides a post processing brine with an alkaline pH (e.g., 7.6) (see Segner example 3), Segner fails to disclose the formation of a zinc-15-methyl-phytol-chlorin e6 ester complex; However, given the fact the formation of this zinc-chlorophyll derivative complex is specific to green table olives (see page 9 of Applicant’s “Remarks” filed on 3/15/2022), the showing of its absence from alkaline treated green beans, does not render the claimed invention patentable over the prior art, as the treatment of green olives is an obvious variant of the prior art disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792